In The

                                 Court of Appeals
                     Ninth District of Texas at Beaumont
                               _________________
                                NO. 09-17-00364-CV
                               _________________


    IN RE TEXAS ALLIANCE OF ENERGY PRODUCERS – WORKERS’
           COMPENSATION SELF-INSURED GROUP TRUST

________________________________________________________________________

                               Original Proceeding
                  253rd District Court of Liberty County, Texas
                           Trial Cause No. CV1611519
________________________________________________________________________

                           MEMORANDUM OPINION

       Texas Alliance of Energy Producers – Workers’ Compensation Self-Insured

Group Trust (Texas Alliance) seeks mandamus relief from the denial of a plea to the

jurisdiction. Texas Alliance contends the trial court clearly abused its discretion

because the claims of the real party in interest, John Bennett, are within the exclusive

jurisdiction of the Division of Workers’ Compensation. Bennett did not respond to

this Court’s request for a response to the petition.




                                           1
 
 
 




              Bennett sustained a work-related injury in 2006 and in 2011 filed suit for

judicial review in trial court cause number CV1104807. Final judgment in that case

was signed in October 2016, and Texas Alliance has appealed that order.1 In

December 2016, Bennett filed a new suit against Texas Alliance and the law firm

that represented Texas Alliance in trial court case number CV1104807. The claims

against Texas Alliance in Bennett’s new suit consisted of: (1) negligence in

processing Bennett’s workers’ compensation claim; (2) intentional infliction of

emotional distress in misrepresenting Bennett’s impairment rating and refusing to

accept liability and pay benefits; and (3) fraud in misrepresenting or omitting facts

about Bennett’s condition to avoid liability for benefits, and in withholding benefits.2

                The Workers’ Compensation Act provides the exclusive process and

remedies for claims arising out of a carrier’s investigation, handling, or settling of a

claim for workers’ compensation benefits. In re Crawford & Co., 458 S.W.3d 920,

925–26 (Tex. 2015) (orig. proceeding) (per curiam). The Act gives the Division of

Workers’ Compensation exclusive jurisdiction over claims arising out of the claims-


                                                            
              1
        As of the date of this opinion, we have not issued an opinion in Texas
Alliance’s appeal of the trial court’s judgment on judicial review of the Division’s
decision. We express herein no opinion on the issues raised in that appeal.
      2
        Additional claims alleged against the law firm included fraud and legal
malpractice in the course of representing Texas Alliance on the workers’
compensation claim.
                                                               2
 
 
 




handling process. Id. at 927. “[C]laimants may not recast claims to avoid statutory

requirements or to qualify for statutory protections.” Id. at 926. If the plaintiff failed

to exhaust his administrative remedies before filing suit, the trial court lacks

jurisdiction and must dismiss the case. Id. at 929.

      After examining Bennett’s pleadings in the underlying case, we conclude that

all of his claims against Texas Alliance arise out of the claims-handling process of a

workers’ compensation claim. Bennett’s pleading in this case does not allege that

the Division of Workers’ Compensation determined any of the claims asserted in

Bennett’s suit. Because Bennett’s exclusive remedy is before the Division, the trial

court clearly abused its discretion by denying Texas Alliance’s plea to the

jurisdiction. We have determined that the Division has exclusive jurisdiction over

Bennett’s claims; therefore, mandamus is the appropriate remedy to prevent the

disruption of the orderly processes of government. See id. at 928.

      We conditionally grant mandamus relief, and we direct the trial court to

dismiss Bennett’s lawsuit against Texas Alliance of Energy Producers – Workers’

Compensation Self-Insured Group Trust for lack of subject matter jurisdiction.




                                            3
 
 
 




      PETITION CONDITIONALLY GRANTED.



                                                 PER CURIAM


Submitted on October 10, 2017
Opinion Delivered November 16, 2017

Before McKeithen, C.J., Kreger and Horton, JJ.




 

 




                                       4